Citation Nr: 0700151
Decision Date: 01/04/07	Archive Date: 01/31/07

DOCKET NO. 04-39 229                        DATE JAN 04 2007 


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for left foot Charcot deformity, claimed as a left foot injury.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from February 1953 to
December 1954.

2.	On October 5, 2006 the Board was notified by the veteran's widow that the
veteran has expired. An attached Certificate of Death indicates that the veteran died on August [redacted], 2006.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkinkv. Brown, 102 F.3d
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of  jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302
(2006). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2006).

The Board notes that the veteran's widow has requested that the claim be adjudicated in order to establish entitlement to accrued benefits. For the reasons set forth above, the Board cannot do this because it no longer has jurisdiction - the ability to decide - the veteran's claim. The veteran's widow is advised that she may file a claim in her own right for accrued benefits or other survivor benefits. She is advised to contact the local VA Regional Office or an accredited representative for more information on how to file such a claim or claims.

(CONTINUED ON NEXT PAGE)

- 2 



ORDER

The appeal is dismissed.

	STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

- 3 



